LATTIMORE, J.'
Conviction for robbery; punishment, ten years in the’ penitentiary.
The record is here without statement of facts or bills of exception. The indictment appears in all things regular, and is followed by the charge of the court and the judgment. However, we note in the sentence that same fails to accord to appellant the benefit of the Indeterminate Sentence Law (Code Cr. Proc. 1925, art. 775). He was sentenced for a term of ten years. The sentence will be reformed so as to direct that appellant shall be confined in the penitentiary for a period of not less than five nor more then ten years, in accordance with the indeterminate sentence law.
As reformed, the judgment will be affirmed.